internal_revenue_service department of the treasury washington dc number info release date person to contact telephone number refer reply to cc psi bo1-cor-109885-00 date date this responds to your date letter concerning your company’s entity classification election shannon cohen of this office left several messages for you regarding this matter but never received a return telephone call we contacted the philadelphia service_center regarding this matter they have adjusted their records to reflect that your company is classified as a partnership for federal tax purposes as of the effective date you requested if you have any further questions please contact shannon cohen of this office at the irs correspondence and form_8832 are returned herewith sincerely s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosure irs letter and form_8832
